                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 3M COMPANY,                                  :
                                              :
             Plaintiff,                       : Case No. 3:20-cv-443
                                              :
       v.                                     : Judge Thomas M. Rose
                                              :
 PREMIUM CONTRACTOR SOLUTION,                 :
 LLC,                                         :
                                              :
             Defendant/Third-Party Plaintiff, :
                                              :
       v.                                     :
                                              :
 HK HUATENT TELECOM TECHNOLOGY :
 CO., LTD., et al.,                           :
                                              :
             Third-Party Defendants.          :
______________________________________________________________________________

           ORDER REQUIRING THIRD-PARTY PLAINTIFF PREMIUM
        CONTRACTOR SOLUTION, LLC TO PROVIDE A STATUS REPORT
      REGARDING ITS EFFORTS TO PERFECT SERVICE ON THIRD-PARTY
                                DEFENDANTS
______________________________________________________________________________

       The operable Third-Party Complaint in this matter was filed on February 10, 2021. (ECF

No. 29.) More than 90 days have now passed since the filing of that third-party complaint. The

Court ORDERS Third-Party Plaintiff Premium Contractor Solution, LLC to inform the Court—

either during the on-the-record May 19, 2021 Telephone Status Conference or in a written filing

prior to that conference—of the efforts that it has taken to serve a copy of the summons and

complaint on any third-party defendant who has not yet appeared in this action.

       Based on the addresses listed for the third-party defendants in the Amended Third-Party

Complaint, all of the named third-party defendants are located in foreign countries with the

exception of Xiaoli Yang and Lawrence Group, Inc. (ECF No. 29 at PageID 270-71.) Third-Party

                                               1
Plaintiff has filed an affidavit of service regarding Xiaoli Yang and Lawrence Group, and an

attorney has filed a notice of appearance on behalf of each of those two parties. (ECF Nos. 37, 38,

39, 40.) As Third-Party Plaintiff is presumably aware, courts require that a copy of the complaint

and summons be served by specific means on defendants. See generally Fed. R. Civ. P. 4.

“Because district courts need to be able to control their dockets, Rule 4(f) authorizes a without-

prejudice dismissal when the court determines in its discretion that the plaintiff has not

demonstrated reasonable diligence in attempting service.” Lozano v. Bosdet, 693 F.3d 485, 489

(5th Cir. 2012); see also 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1137 (4th ed.) (“if service in a foreign country is not pursued in a diligent fashion, the

district court can dismiss the action because of the plaintiff’s failure to prosecute”). Thus, the

Court puts Third-Party Plaintiff on notice that a defendant may be dismissed for failure to

prosecute when a plaintiff has not exercised due diligence in attempting to serve that defendant.

See, e.g., Best v. Mobile Streams, Inc., No. 1:12-cv-564, 2014 U.S. Dist. LEXIS 31316, 2014 WL

950961, at *2-4 (S.D. Ohio Mar. 11, 2014) (dismissing claims against certain defendants for failure

to properly serve those defendants).

       DONE and ORDERED in Dayton, Ohio, this Wednesday, May 12, 2021.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
